Citation Nr: 0405845	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II. 

2.  Entitlement to service connection for basal cell 
carcinoma, right ear.

3.  Entitlement to service connection for squamous cell 
carcinoma, lower lip. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to June 1976. 

This matter comes before the Board of Veterans Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2003, a hearing was held before the undersigned 
Veterans Law Judge in Washington, D.C.  A transcript of the 
hearing testimony has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's service in Vietnamese airspace during the 
Vietnam Era included no duty in or visitation to the Republic 
of Vietnam.  

2.  Diabetes mellitus, type II is not shown to be 
etiologically related to herbicide exposure sustained by the 
veteran in service or any other incident therein.  Diabetes 
was not shown to be present within 1 year of separation from 
service.

3.  Basal cell carcinoma, right ear was not present in 
service or diagnosed until 1991, and it is not shown to be 
causally related to an incident of service, including 
exposure to sun.  

4.  Squamous cell carcinoma, lower lip was not present in 
service or diagnosed until 1991, and it is not shown to be 
causally related to an incident of service, including 
exposure to sun.  
CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated by 
service, was not incurred or aggravated in service as a 
result of exposure to herbicides during service, nor may it 
be presumed that this disability was incurred in service or 
as a result of exposure to herbicides during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  Basal cell carcinoma, right ear, was not incurred in or 
aggravated by active service nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003). 

3.  Squamous cell carcinoma, lower lip, was not incurred in 
or aggravated by active service nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the veteran filed his claims for 
entitlement to service connection in March 2001.  Notice and 
assistance provisions of the VCAA were provided in 
correspondence issued in May 2001.  In a May 2002 rating 
decision, the RO adjudicated the claims on appeal.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the June 2002 
Statement of the Case (SOC) and cover letter, the May 2001 
correspondence, and associated correspondence issued since 
the appellant filed his claims, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the SOC issued in 
June 2002.  In addition, the appellant was advised of the 
specific VCAA requirements in the May 2001 correspondence and 
June 2002 SOC.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the May 2001 correspondence informed the 
appellant of the types of evidence, which would be necessary 
to substantiate his claims, and the RO obtained certain 
medical records and opinions pertinent to the appellant's 
claims.  The additional evidence was duly considered by the 
RO when it issued the June 2002 SOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Factual Background 

In May 2001, the veteran requested compensation for diabetes 
mellitus, type II, and skin cancer of the lip and right ear.  
He claimed that his diabetes mellitus was due to his exposure 
to herbicides, specifically Agent Orange.  

Service medical records show treatment for removal cyst from 
the right breast in January 1956.  The records are negative 
for any other complaints, findings or diagnosis of cysts 
during military service.  The records are also negative for 
complaints or treatment related to diabetes mellitus.  The 
veteran denied any skin disease at his separation examination 
in February 1976.  The February 1976 clinical evaluation was 
normal for skin.

A VA examination report dated in October 1976, four months 
after the veteran's retirement from active duty, is negative 
for any complaints or findings related to carcinoma of the 
right ear, lower lip, or diabetes mellitus.

Private medical records dated from March to May 1998 showed 
the veteran's blood sugar was elevated and provided a 
diagnosis of diabetes mellitus.  

Treatment records from Portsmouth Naval Hospital dated from 
August 1989 to August 1991 and from August 1999 to November 
1999 show complaints and treatment for basal carcinoma, right 
ear and squamous cell carcinoma, lower lip.  The treatment in 
August 1989 was for shingles.  The records reflect that basal 
cell carcinoma, right ear and squamous cell carcinoma were 
excised.  A treatment record dated in August 1999 included 
diabetes in the veteran's reported past medical history.  

Private medical records dated from January 2001 to February 
2002 show treatment for diabetes mellitus.  

In support of his claims, the veteran submitted the 
following: copy of AF Form 899, Request and authorization for 
permanent change of station, dated in March 1969, copy of 
Rated Non Pilot Individual Flight Record, dated in July 1970, 
copy of AF Form 77a dated in July 1970, and photographs.  

During his July 2003 hearing before the undersigned, the 
veteran testified that he believed that his cancer of the 
lower lip and right ear was related to sun exposure on the 
flight line.  An etiology for cancer of the lower lip and 
right ear has not been provided by a medical professional.  
He spent approximately sixty percent of his time on the 
flight line.  He stated that while standing on an inactive 
taxiway, he observed soldiers mixing Agent Orange.  

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) and the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub L. No. 107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2003).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

III.  Service connection for diabetes mellitus, type II

In this case, there is no competent credible evidence of 
record, which establishes that the veteran is entitled to the 
presumption of service connection.  His military records do 
not reflect any service in Vietnam whatsoever for the Agent 
Orange presumption.  Although the veteran served during the 
Vietnam Era his DD214 does not reflect that he had service in 
Vietnam, in country, during the Vietnam Era.  The DD 214 
shows that he had service in Indochina or Korea.  See 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  Therefore, the Board 
may not presume that the veteran was exposed to Agent Orange 
or any other herbicide based on service experience.  
Otherwise, it would need to be factually established that 
there was herbicide exposure. 

The Board has considered the veteran's 42 hours of flight 
combat missions over Vietnam.  However, the VA General 
Counsel has determined that the regulatory definition (which 
permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served in that Republic) requires that an individual actually 
have been present within the boundaries of the Republic.  The 
VA General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93, 59 
Fed. Reg. 4752 (1994).  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

The Board finds that the veteran's military duties did not 
include service in Vietnam as that term is applied in VA 
regulations pertaining to Agent Orange claims.  See 
VAOPGCPREC 7-93 (Aug. 12, 1993).  However, since the veteran 
did not serve on the ground in Vietnam, his assertion that he 
was exposed to Agent Orange is insufficient to establish 
service incurrence of diabetes mellitus, type II.  While the 
veteran has a current diagnosis of diabetes mellitus, type 
II, there is no evidence that he served in Vietnam, including 
in the waters offshore, or service in other locations which 
involved duty or visitation in Vietnam.  The evidence does 
not establish that the veteran actually served in Vietnam, 
and thus could be presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  The presumption does not 
apply to other exposures.  Such connection would have to be 
independently established.  Here, there is no objective 
showing that in fact Agent Orange was on open exposure on the 
air base in Thailand.

Notwithstanding the above, the veteran has noted that he was 
awarded the Vietnam Service Medal, the Board notes that this 
award can be without actual service in the Republic of 
Vietnam.  (Parenthetically, the Board notes that the Vietnam 
Service Medal (VSM) is awarded to those personnel who meet 
one of the following qualifications: (1) be attached to or 
regularly serve for 1 or more days with an organization 
participating in or directly supporting military operations 
in the Republic of Vietnam; or (2) be attached to or 
regularly serve for 1 or more days aboard a Naval vessel 
directly supporting military operations in the Republic of 
Vietnam; or (3) actually participate as a crewmember in one 
or more aerial flights into airspace above Vietnam and 
contiguous waters directly supporting military operations; or 
(4) serve on temporary duty for 30 consecutive days or 60 
nonconsecutive days in Vietnam or contiguous areas, except 
that the time limit may be waived for personnel participating 
in actual combat operations. Additionally, the Board notes 
that the service medal was awarded to all members of the 
armed forces who service in Vietnam and contiguous waters and 
airspace between 3 July 1965 and 28 March 1973 as well as to 
personnel serving in Thailand, Laos, or Cambodia in direct 
support of operations in Vietnam during the same time period.  
See Department of Defense Manual 1348.33-M, Manual of 
Military Decorations and Awards, para. C6.6 (September 
1996).)

Further, neither is there any direct evidence that the 
veteran was exposed to a herbicide, or that his diabetes 
mellitus is otherwise related to his military service.  The 
Board finds that the evidence of record does not support the 
veteran's contention that he was exposed to Agent Orange 
coincident with his service, and thus the claim of exposure 
to Agent Orange is not plausible.  Moreover, there is nothing 
in the veteran's service medical records, which indicate that 
diabetes mellitus either manifested or was diagnosed during 
his active service.  There is also no evidence that diabetes 
mellitus manifested to a compensable degree within one year 
of the veteran's separation date from active service.  Thus, 
neither a direct or presumptive basis for the grant of 
service connection.

Based on this evidence, it is found that the veteran is not 
entitled to service connection for diabetes mellitus.  The 
evidence shows that the veteran did not have diabetes 
mellitus until many years after his active service ended, and 
there are no medical reports of record that indicate the 
diabetes mellitus is related to any disease or injury he had 
in service.  

As the record shows no diabetes mellitus until many years 
after service and includes no competent medical opinion 
relating current diabetes mellitus to service, the evidence 
preponderates against the claim.  In addition, presumptive 
service connection for diabetes mellitus as secondary to 
exposure to herbicides is not available because this veteran 
did not serve in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  The benefit of the doubt doctrine is 
not for application, and entitlement to service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Service connection for basal cell carcinoma, right 
ear
and squamous carcinoma lower lip

The Board observes that the record reflects diagnoses of 
basal cell carcinoma, right ear and squamous carcinoma, lower 
lip.  However, the service medical records are entirely 
negative for any complaints, treatment, or diagnosis of skin 
cancers of the right ear and lower lip.  Post-service, the 
earliest documented evidence of any cancer of the right ear 
and lower lip is shown in 1991, approximately 15 years after 
his active military service.  Significantly, the record also 
fails to contain even a suggestion, much less a medical 
opinion, that the veteran's basal cell carcinoma, right ear 
and squamous carcinoma, lower lip which manifested many years 
after service bears any relationship to service or exposure 
to sun during service.

In advancing his claims, essentially the only evidence 
supporting them is the veteran's contention that his 
currently claimed basal cell carcinoma, right ear and 
squamous carcinoma, lower lip are related to military service 
to include sun exposure sustained in service.  However, as a 
layperson, the veteran is not competent to render a medical 
opinion in this regard.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998). 

The law requires that, in order to grant a service connection 
claim on the merits, we must have "medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In this case, as to the veteran's 
basal cell carcinoma, right ear and squamous carcinoma, lower 
lip, no competent evidence of an etiological nexus between 
these conditions and military service or exposure to sun 
sustained therein has been presented.  According, the 
veteran's claims must be denied.  The benefit of the doubt 
doctrine is not for application, and entitlement to service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is noted that there is no evidence of carcinoma in service 
or within 1 year following separation from service.  Thus, 
for the foregoing reasons, there is no basis for a grant of 
service connection for these disorders.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.  

Entitlement to service connection for basal cell carcinoma, 
right ear is denied.  

Entitlement to service connection for squamous carcinoma, 
lower lip is denied. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



